Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-8-2008

Gay v. CreditInform
Precedential or Non-Precedential: Precedential

Docket No. 06-4036




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"Gay v. CreditInform" (2008). 2008 Decisions. Paper 1655.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1655


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
               UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT
                                                               December 21, 2007


                                          Docket No. 06-4036

                           MARY GAY, ON BEHALF OF HERSELF AND
                             ALL OTHERS SIMILARLY SITUATED,

                                                        Appellant

                                                        v.

                              CREDITINFORM; INTERSECTIONS, INC.


Present: FISHER, ALDISERT AND GREENBERG, Circuit Judges

              1. Appellee’s Motion for Amendment of the Opinion dated December 19, 2007


                                                                           /s/ Dana Moore
                                                                           Dana Moore, Case Manager
Response Due 1/708                                                              (267) 299-4927
                                              ORDER
The foregoing motion is granted to the end that the last sentence in footnote 2 on page 3 of the slip
opinion will read as follows:

       Inasmuch as Intersections, notwithstanding its claim that the CROA does not apply to it,
       treats the CROA as applicable in this case, we will do the same but do so without
       resolving the dispute between the parties as to whether services Intersections supplied
       Gay are credit repair products.

                                                                By the Court,


                                                                /s/ Morton I. Greenberg
                                                                Circuit Judge

Dated: January 8, 2008
DMM/cc: James A. Francis, Esq.
          David A. Searles, Esq.
          Christopher D. Thomas, Esq.
          David R. Fine, Esq.
          Carleton O. Strouss, Esq.